Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art did not teach or suggest a showerhead as claimed by the applicant, specifically a showerhead comprising a first plenum in fluid communication with the first group of nozzles, the first plenum including an inlet and a larger outlet laterally offset from the inlet; a second plenum in fluid communication with the second group of nozzles, the second plenum including an inlet and a larger outlet laterally offset from the inlet; and a water direction assembly in fluid communication with the first plenum, the second plenum, and a fluid inlet, the water direction assembly disposed upstream of the first plenum and the second plenum and alternatingly fluidly connecting the inlet of the first plenum and the inlet of the second plenum with the fluid inlet, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752